

115 HR 807 IH: Medicare Access to Rehabilitation Services Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 807IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Paulsen (for himself, Mr. Kind, Mrs. Blackburn, Ms. Matsui, Mr. Meehan, Ms. DelBene, Mrs. Radewagen, Mr. Ryan of Ohio, Mr. Ellison, Mr. Ruppersberger, Mr. Cicilline, Mrs. Comstock, Ms. Jenkins of Kansas, Mr. Stewart, Mr. Thompson of Pennsylvania, Mr. Murphy of Pennsylvania, Mr. Carter of Georgia, Ms. Michelle Lujan Grisham of New Mexico, Ms. McCollum, Mr. Kelly of Pennsylvania, Mr. Joyce of Ohio, Mr. Blumenauer, Mr. Barletta, Mrs. Napolitano, Mr. Foster, Mr. Sessions, Mr. Carson of Indiana, Mr. Swalwell of California, Mr. Pascrell, Mr. Larson of Connecticut, Ms. Slaughter, Ms. Roybal-Allard, Ms. Frankel of Florida, Ms. Brownley of California, Mr. Kildee, Mr. Pocan, Mrs. Wagner, Mr. Heck, Ms. Judy Chu of California, Mr. Marino, Mr. Young of Alaska, Mr. Langevin, Mr. Costello of Pennsylvania, Mr. Wilson of South Carolina, Mr. Abraham, Mr. Lowenthal, and Mr. Poliquin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to repeal the Medicare outpatient rehabilitation
			 therapy caps, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicare Access to Rehabilitation Services Act of 2017. 2.Outpatient therapy cap repeal (a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by striking subsection (g).
 (b)Effective dateThe amendment made by subsection (a) shall apply to services furnished after the date of the enactment of this Act.
			